EXHIBIT 10.1

 
SECOND AMENDMENT TO AMENDED AND
 
RESTATED EMPLOYMENT AGREEMENT
 
SECOND AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”), dated as of May 23, 2014, between PVH B.V., a private limited
liability company organized under the laws of the Netherlands (“PVH Europe” and,
together with its affiliates, including, without limitation, its indirect parent
corporation, PVH Corp. (the “Company”; the Company shall refer to PVH Europe or
PVH Corp. (“PVH”) or PVH and its affiliates and subsidiaries, including PVH
Europe, collectively, as the context may require), and FRED GEHRING (the
“Executive”).
 
W I T N E S S E T H
 
WHEREAS, the Company and the Executive have previously entered into that Amended
and Restated Employment Agreement with the Executive, dated as of July 23, 2013
and amended on December 23, 2013 (the “Employment Agreement”); and
 
WHEREAS, the Company and the Executive wish to amend the Employment Agreement
to, among other things, modify the compensation that the Executive shall be
entitled to receive if the Transition Date occurs during calendar year 2014.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:
 
1. Definitions.  Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed thereto in the Employment Agreement.
 
2. Amendment of Section 1(c)(iii). Section 1(c)(iii) of the Employment Agreement
is hereby deleted in its entirety and the following is substituted in lieu
thereof:
 
(iii)           In addition to the duties and responsibilities outlined in
paragraphs (A), (B), (C) and (D) of Section 1(c)(i), it is acknowledged and
agreed that during the term of this Agreement, the Executive is expected to
train a successor chief executive officer of PVH Europe and transition his
responsibilities to such person on July 1, 2014 (the “Transition Date”). The
Executive shall report regularly to the principal executive officer of PVH
(“PVH’s CEO”) on the progress of the development of the Executive’s successor
and provide for appropriate interactions between the successor and PVH’s CEO.
The Executive shall transition to the role of “Chairman, Tommy Hilfiger” and
“Vice Chairman, PVH Corp.” (or such other title(s) as may be mutually agreed
upon) on the Transition Date and thereupon shall no longer hold the title of
“Chief Executive Officer of Tommy Hilfiger” or “Chief Executive Officer of PVH
International Operations.” The parties acknowledge and agree that whether or not
the Executive resigns as managing director of PVH Europe in connection with the
transition, this Employment Agreement shall continue following the Transition
Date and will not automatically terminate as a result of the Executive no longer
being a managing director of PVH Europe following the Transition Date, unless
they agree otherwise at that time. In his new role, the Executive shall be
involved in establishing the overall strategy of PVH Europe but shall no longer
be responsible for day-to-day operations of PVH Europe. The Executive shall also
serve as an advisor to his successor as chief executive officer of PVH Europe
and to PVH’s CEO on matters related to PVH and such other responsibilities as
may be mutually agreed to by PVH’s CEO and the Executive. From and after
November 1, 2014, the Executive’s working hours shall be reduced to 50% of his
working hours prior to the Effective Date (although the Executive’s
responsibilities may from time to time require that the Executive’s working
hours be adjusted by plus or minus 10%) or approximately two to three days per
business week. From and after November 1, 2014, the Executive may regulate his
working hours and work location as he reasonably determines, so long as he
continues to satisfy his responsibilities pursuant to this Agreement.
 
3. Amendment of Section 2(a). Section 2(a) of the Employment Agreement is hereby
deleted in its entirety and the following is substituted in lieu thereof:
 
(a)           Base Salary. During the Employment Period and prior to November 1,
2014, PVH Europe shall pay the Executive a salary at the annual rate of 950,000
Euros (“Base Salary”), which amount includes holiday pay, payable in accordance
with the normal payroll procedures of PVH Europe in effect from time to time.
The Executive’s Base Salary shall be reviewed for increase at least annually by
the Board in connection with its normal performance review policies for senior
executives. Except as otherwise provided in the following sentence, Base Salary
shall not be reduced after any increase. From and after November 1, 2014, the
Base Salary shall be reduced by 50%. Following October 31, 2014, the Base
Salary, as reduced pursuant to the foregoing sentence, shall be reviewed for
increase annually by the Board pursuant to its normal performance review
policies for senior executives. The term Base Salary as utilized in this
Agreement shall refer to the Executive’s annual base salary as then in effect.
 
4. Amendment of Section 2(b). The first paragraph of Section 2(b) of the
Employment Agreement is hereby deleted in its entirety and the following is
substituted in lieu thereof:
 
(b)           Incentive and Bonus Compensation. The Executive shall be eligible
to participate in the Company’s existing and future bonus and stock plans and
other incentive compensation programs for similarly situated executives
(collectively, “Plans”), to the extent that the Executive is qualified to
participate in any such Plan under the generally applicable provisions thereof
in effect from time to time; provided, however, that it is acknowledged,
understood and agreed that the Executive has received an equity award in PVH’s
2013 fiscal year (the “2013 Award”) and no further equity awards will be made to
him in PVH’s 2013, 2014, or 2015 fiscal years. For the avoidance of doubt, the
parties acknowledge and agree that the Executive’s transition to his new role,
as contemplated in Section 1(c)(iii), shall not affect his rights with respect
to the 2013 Award. The Executive acknowledges and agrees that eligibility to
participate in a Plan is not a guarantee of participation in or of the receipt
of any award, payment or other compensation under any Plan.
 
5. Amendment of Section 2(b)(i). Section 2(b)(i) of the Employment Agreement is
hereby deleted in its entirety and the following is substituted in lieu thereof:
 
(i)           Notwithstanding anything herein to the contrary, the Executive
acknowledges and agrees that following October 31, 2014, the Executive’s bonus
opportunity under any such Plan shall be reduced by 50%; provided, however, that
the Executive shall be eligible to receive with respect to PVH’s fiscal year
2014 any bonus earned multiplied by a fraction, the numerator of which is equal
to the sum of (A) the number of days during fiscal 2014 prior to November 1,
2014 plus (B) the product of (x) the number of days during fiscal 2014 from and
after November 1, 2014 multiplied by (y) 0.5 and the denominator of which is
365.
 
6. Amendment of Section 2(d). Section 2(d) of the Employment Agreement is hereby
deleted in its entirety and the following is substituted in lieu thereof:
 
(d)           Vacation. The Executive shall be entitled to paid vacation
totaling (i) 25 working days (excluding Saturdays) each calendar year during the
Employment Period prior to November 1, 2014, and (ii) 10 working days (excluding
Saturdays) each calendar year during the Employment Period from and after
November 1, 2014, with the Executive to be entitled to 22 paid vacation days for
calendar year 2014, representing the sum of the pro rata portion of the days to
which he is entitled to under clauses (i) and (ii). Vacation days shall be taken
at the reasonable discretion of the Executive in accordance with the Company’s
interests and after consultation with PVH’s CEO and the Chief Financial Officer
and Chief Operating Officer of PVH Europe. The Executive shall ensure that he
can be reached at all times during his vacation on reasonable notice.
 
7. Amendment of Section 3(b)(v). Section 3(b)(v) of the Employment Agreement is
hereby deleted in its entirety and the following is substituted in lieu thereof:
 
(v)           For the avoidance of doubt, neither the Executive’s transition to
his new role pursuant to Section 1(c)(iii), nor the adjustment of his
compensation pursuant to Section 2(a) or Section 2(b), nor the change in his
vacation entitlement pursuant to Section 2(d) shall be regarded as constituting
Good Reason and, from and after the Transition Date or November 1, 2014, as the
case may be, the determination of whether “Good Reason” exists with respect to
any adjustments made to the Executive’s position, authority, duties,
responsibilities, compensation and other terms and conditions of employment
shall be determined by reference to the Executive’s new and adjusted position,
authority, duties, responsibilities, compensation and other terms and conditions
of employment, as provided in Sections 1(c)(iii), 2(a), 2(b) and 2(d), as
applicable.
 
8. Amendment of Section 7(h). Section 7(h) of the Employment Agreement is hereby
deleted in its entirety and the following is substituted in lieu thereof:
 
(h)           Indemnification. The Executive shall be entitled to
indemnification (and the advancement of expenses) in connection with a
litigation or proceeding arising out of the Executive’s acting as chief
executive officer of PVH Europe, Chief Executive Officer of Tommy Hilfiger,
Chief Executive Officer of PVH International Operations, Chairman, Tommy
Hilfiger or Vice Chairman, PVH Corp. or an employee, officer or director of the
Company (or, to the extent such service is requested by the Company, any of its
affiliates), to the maximum extent permitted by applicable law; provided,
however, that in the event that it is finally determined that the Executive is
not entitled to indemnification, the Executive shall promptly return any
advanced amounts to the Company. In addition, the Executive shall be entitled to
liability insurance coverage pursuant to a Company-purchased directors’ and
officers’ liability insurance policy on the same basis as other directors and
officers of the Company.
 
9. Mutuality of Amendment.  The Executive acknowledges and agrees that this
Amendment is being entered into by mutual agreement of the Executive and the
Company and that none of the changes made to the Employment Agreement pursuant
to this Amendment, either individually or collectively, shall give the Executive
the right to terminate his employment for Good Reason.
 
10. Continued Effectiveness of the Employment Agreement.  The Employment
Agreement is and shall continue to be in full force and effect, except as
otherwise provided in this Amendment and except that all references to the
Employment Agreement set forth in the Employment Agreement and any other
agreements to which the parties hereto are parties which have been executed
prior to the date hereof and referring to the Employment Agreement shall mean
the Employment Agreement, as amended by this Amendment.
 
11. Miscellaneous.
 
(a)           This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original and all of which taken together shall
constitute one and the same instrument.
 
(b)           This Amendment shall be construed without regard to any
presumption or other rule requiring construction against the drafting party.
 
IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
set forth above.
 


PVH B.V.

 

     
By:   /s/ Michiel
Rubenkamp                                                                
 
Name: Michiel Rubenkamp
 
Title: Director
         
  /s/ Fred Gehring                                                      
 
Fred Gehring





